Martin J.
delivered the opinion of the court. This is an action for work and labor done in superintending the defendant’s distillery and sugar plantation on a quantum merruit.
The latter pleaded he was imposed on by the plaintiff, who pretended great skill, while he was absolutely ignorant of the business he undertook, whereby great loss and damage was sustained by the defendant on account of the plaintiff’s ignorance and lack of skill.— *192There was judgment against the defendant, and he appealed.
Bowen for the plaintiff Brownson for the defendant.
The appellee has contended, that the case turned entirely on a question of fact, and therefore the court ought to affirm the judgment with damages.
The appellant contends, that a question of law only is in the case, as to the implied covenant, resulting from the appellee’s undertaking the work, that he possessed the necessary skill.
We admit this implied covenant, and have examined the testimony with attention, and it does not appear to us the district judge came to an incorrect conclusion.
It is therefore ordered adjudged and decreed that the judgment of the district court be affirmed with costs.